[Cite as Cruz v. English Nanny & Governess School, 2020-Ohio-4216.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

CHRISTINA CRUZ, ET AL.,                              :

                Plaintiffs-Appellees,                :
                                                                      No. 108767
                v.                                   :

ENGLISH NANNY & GOVERNESS                            :
SCHOOL, ET AL.,
                                                     :
                Defendants-Appellants.


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                           AND REMANDED
                RELEASED AND JOURNALIZED: August 27, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-11-768767


                                          Appearances:

                The Pattakos Law Firm, L.L.C., Peter Pattakos, and Rachel
                Hazelet, for appellees Christina Cruz and Heidi Kaiser.

                Mark A. Novak, for appellants English Nanny &
                Governess School, L.L.C., English Nanny & Governess
                Placement Agency, L.L.C., Sheilagh Roth, and Bradford
                Gaylord.


EILEEN T. GALLAGHER, A.J.:

               Defendants-appellants, English Nanny & Governess School, L.L.C.

(“the School”), English Nanny & Governess Placement Agency, L.L.C. (“the
Placement Agency”), Sheilagh Roth, and Bradford Gaylord (collectively

“defendants” or “English Nanny”), appeal a judgment of the Cuyahoga County

Common Pleas Court, rendered following remand from this court, that (1) reinstated

compensatory damages that had previously been remitted, and (2) increased the

amount of attorney fees payable to counsel for plaintiffs-appellees, Christina Cruz

and Heidi Kaiser (collectively “plaintiffs”). Defendants claim the following four

errors:

             1. The trial court’s June 7, 2019 reversal of its prior remittitur of
      plaintiff-appellee Cruz’s economic damages constitutes an abuse of
      discretion because it exceeded the scope of this court’s June 8, 2017
      mandate, which was merely to apply the Supreme Court of Ohio’s four-
      part test for remittitur to previously adjudicated facts of this case.
      Moreover, the court disregarded several important factual findings it
      had previously made regarding the spurious nature of Cruz’s claims for
      economic damages.

             2. The trial court abused its discretion in reinstating seven-
      eighths (7/8) of plaintiff-appellees’ lodestar fee because it substantially
      disregards counsel’s forty (40) percent contingency fee contract with
      plaintiff-appellees and contradicts the well-grounded legal and factual
      conclusions of [the first trial judge’s] August 28 and September 29,
      2015 attorney fee rulings, which were reached after a full hearing on
      the merits of plaintiffs-appellees’ attorney fee request.

            3. The trial court abused its discretion in awarding the Chandra
      Law Firm $123,192.70 for work performed during the trial of this
      matter because the record clearly indicates that [Attorney] Pattakos
      performed the majority of the work at trial as lead counsel and that the
      Chandra Law Firm was merely substituting for previous co-counsel,
      whom the court determined did not materially contribute to plaintiff-
      appellees’ success at trial.

             4. The trial court abused its discretion in awarding Attorney
      Peter Pattakos and the Chandra Law Firm fees for post-verdict and
      appellate work performed because current Ohio law does not provide
      for the recovery of those fees; the trial court awarded fees based solely
       on plaintiff-appellees’ self-serving briefs and exhibits regarding such
       fees, and plaintiff-appellee failed to establish the reasonableness of the
       fees under either prong of the Ohio Supreme Court’s Bittner test for
       attorney’s fees.

              We find some merit to the appeal, affirm the trial court’s judgment in

part, reverse it in part, and remand the case to the trial court (1) to recalculate

Pattakos’s attorney fees without the inclusion of appellate fees, and (2) to reconsider

its award of attorney fees to the Chandra Law Firm and explain how any fees

awarded to the Chandra Law Firm were necessary and reasonable to the plaintiffs’

success at trial.

                        I. Facts and Procedural History

              The English Nanny defendants educate and find employment for

professional nannies and governesses. Cruz was one of the School’s graduates, and

Kaiser was an employee of the Placement Agency responsible for placing graduates

with clients seeking the services of professional nannies or governesses. Defendants

terminated their relationships with plaintiffs after Cruz accused one of the

defendants’ wealthy clients of sexual abuse, and Kaiser refused to place another

nanny with the client. Plaintiffs filed a complaint against defendants, alleging claims

of wrongful termination against public policy, defamation, negligent and intentional

infliction of emotional distress, and breach of contract. Defendants denied the

claims and filed a counterclaim for breach of contract against Cruz.

              At the conclusion of a 26-day trial before a visiting judge, a jury found

in favor of Cruz on her breach of contract and intentional infliction of emotional
distress claims.     The jury awarded Cruz $150,000 in compensatory damages

($75,000 in economic damages and $75,000 in noneconomic damages) against

defendants on her intentional infliction of emotional distress claim and $10 in

compensatory damages on her breach of contract claim against the Placement

Agency. The jury awarded Cruz punitive damages against the Placement Agency in

the amount of $50,000, Roth in the amount of $68,750, and Gaylord in the amount

of $50,000. The jury also found the defendants liable for Cruz’s reasonable attorney

fees and expenses.

            The jury similarly found in favor of Kaiser and against the School and

Placement Agency on her wrongful discharge in violation of public policy claim, and

awarded her $20,000 in compensatory damages. The jury awarded Kaiser punitive

damages against the School and Placement Agency in the amount of $54,000, plus

reasonable attorney fees and expenses.

            Finally, the jury found in favor of the School and against Cruz on its

counterclaim for breach of contract and awarded the school $8,262.24 in

compensatory damages.

            The parties filed several posttrial motions, including motions for

judgment notwithstanding the verdict (“JNOV”), new trial, remittitur, and to cap

the punitive damages award. The visiting judge denied the motion for JNOV

challenging the verdicts in favor of Cruz and Kaiser, but granted defendants’ motion

for remittitur and reduced the amount of Cruz’s economic damages from $75,000

to zero. The court also applied statutory punitive damages caps to the punitive
damages awards and reduced them accordingly. Cruz’s award of punitive damages

against the School was reduced to zero, and her punitive damages award against

Gaylord was reduced to $28,528. (Aug. 20, 2015 judgment entry at p. 14.) Kaiser’s

punitive damages award against the Placement Agency was reduced to zero and her

punitive damages award against the School was reduced to $10,311. Following a

hearing on attorney fees, the court awarded plaintiffs $125,504.45 in fees and

expenses.

            In deciding to remit the full amount of Cruz’s economic damages, the

trial court concluded that Cruz had “offered no evidence of her earnings prior to the

tortious conduct of defendants and no documentary evidence of her earnings since

the tort.” (Aug. 20, 2015 judgment entry at 3.) The court also concluded that there

was “no evidence that Ms. Cruz’s earning capacity was diminished by her serious

emotional distress, nor [wa]s there evidence—if there was diminution of the value—

of the dollar amount of lost earning capacity.” (Aug. 20, 2015 judgment entry at 3.)

Therefore, the trial court concluded that economic damages resulting from Cruz’s

emotional distress was “entirely speculative.” (Aug. 20, 2015 judgment entry at 3.)

            With respect to attorney fees, the court observed that counsel

represented plaintiffs under a 40 percent contingency agreement. After granting

the defendants’ motion for remittitur and reducing the punitive damages awards,

the net amount of plaintiffs’ damages award was $194,066.76. The court multiplied

that amount by the forty percent rate provided in the contingency fee agreement and

reached a product of $77,626.70. The court added $17,782.27, which represented
plaintiffs’ litigation expenses, to the $77,626.70 and awarded a total amount of

attorney fees and expenses in the amount of $95,308.97. (Aug. 28, 2015 judgment

entry at 2.)

               Although the court awarded attorney fees pursuant to the contingent

fee agreement, the court considered the plaintiffs’ request for attorney fees under

the alternative “lodestar” calculation method. Under this method, the trial court

first calculates the “lodestar” amount by multiplying the number of hours

reasonably expended by a reasonable hourly rate. Bittner v. Tri-County Toyota,

Inc., 58 Ohio St.3d 143, 569 N.E.2d 464 (1991). After arriving at the lodestar figure,

the trial court may modify the amount based on the eight factors listed in

Prof.Cond.R. 1.5, which governs attorney fees and expenses.

               After considering the record, the trial court determined that plaintiffs’

lead counsel, Peter G. Pattakos, who had been a lawyer for four years at the time

plaintiffs retained his services, was entitled to fees for 1,000 hours of work. Based

on counsel’s level of experience, the court concluded that he was entitled to a

reasonable hourly rate of $150 in 2011, $175 in 2012, $200 in 2013, $225 in 2014,

and $250 in 2015. (Aug. 28, 2015 judgment entry at 4.) Using these figures, the

lodestar figure would have been $191,000. (Aug. 28, 2015 judgment entry at 6.)

However, the trial court rejected the lodestar calculation because counsel was

retained under a contingency fee agreement.

               In its judgment entry dated August 28, 2015, the trial court concluded

that counsel’s recovery under the contingent fee agreement was consistent with
community practices in tort cases and that, therefore, “counsel has not lost if he is

not paid on an hourly basis.” The trial court further observed that the lodestar

calculation is most prominently used in civil rights cases and consumer protection

matters as opposed to private tort cases. The court concluded by stating, in relevant

part:

        Consequently, the Court believes that the lodestar calculation and the
        cases in which it has been decisive are neither determinative nor
        particularly relevant in determining a reasonable attorney fee for
        defendants to reimburse in this case. Rather, the Court should be
        guided primarily by tort practices and contingency fee considerations,
        factors under Rule 1.5, and by the likely intention of the jury that the
        plaintiffs should be not be required to have their damages diminished
        by attorney fees and litigation expenses.

(Aug. 28, 2015 judgment entry at 8.)

               In its August 28, 2015 judgment entry, the trial court also declined to

award attorney fees to co-counsel, the Chandra Law Firm, on grounds that the

Chandra Law Firm was not involved in the litigation until after a mistrial occurred

in April 2015, more than three years after the complaint was filed. The court

acknowledged that the greater experience of lawyers at the Chandra Law Firm was

helpful to lead counsel, but found no evidence to explain why the prior law firm that

served as co-counsel was replaced, or why services of the Chandra Law Firm were

necessary to the presentation of plaintiffs’ case. (Aug. 28, 2015 judgment entry at 5.)

The prior law firm was also not awarded any attorney fees.

               Plaintiffs filed a motion for reconsideration of the attorney fees. In a

judgment entry dated September 29, 2015, the court increased plaintiffs’ attorney
fees and expenses award by an additional $30,195.48 in expenses. (Sept. 29, 2015

judgment entry at 4.) This amount represented additional litigation expenses that

were not included in the original award. The September 29, 2015 judgment did not

change the attorney fee award of $77,622.60.

              Defendants appealed the jury verdict and some of the trial court’s

rulings on postverdict motions. Plaintiffs filed a cross-appeal of the trial court’s

judgment remitting Cruz’s economic damages and the trial court’s attorney fee

award. We affirmed the jury’s verdicts but found that the trial court abused its

discretion in (1) granting remittitur without considering the relevant factors set

forth in Wightman v. CONRAIL, 86 Ohio St.3d 431, 715 N.E.2d 546 (1999). Cruz v.

English Nanny & Governess School, 2017-Ohio-4176, 92 N.E.3d 143, ¶ 125 (8th

Dist.) (“Cruz I”). We also found that the trial court erred in basing the amount of

the attorney fees solely on the contingent fee agreement without consideration of

other relevant factors.1 Id. We, therefore, remanded the case to the trial court (1) to

reconsider the defendants’ motion for remittitur in light of the test set forth in

Wightman; and (2) to reconsider plaintiffs’ motion for attorney fees in light of the

factors set forth in Prof.Cond.R. 1.5(a). Id. at ¶ 90, 105.

              By the time the case was remanded to the trial court, the visiting judge

who presided over the trial had retired, and the case was returned to the originally

assigned judge. The originally assigned judge reinstated the jury’s award of $75,000


      1  Though not relevant to this appeal, we also found that the trial court abused its
discretion in finding that plaintiffs’ counsel engaged in frivolous conduct and ordering
that he pay defendants’ stipulated attorney fees. Cruz I at ¶ 125.
in economic damages to Cruz. In reversing the prior judgment of remittitur, the

court found that Cruz presented sufficient evidence to prove her damages with

certainty, that the award of $75,000 was not excessive, and that the defendants

failed to satisfy every element of the Wightman test.

             The trial court also reconsidered the plaintiffs’ requests for attorney

fees and expenses based on evidence in the record. The court first calculated a

lodestar value based on the number of hours reasonably worked multiplied by a

reasonable hourly rate.    The court then adjusted that value based upon the

reasonableness factors set forth in Prof.Cond.R. 1.5(A) and awarded a total of

$463,677.08 in attorney fees and expenses, composed of $282,270.63 in attorney

fees for Attorney Pattakos, $138,821.81 in attorney fees for the Chandra Law Firm,

and $42,584.64 in litigation expenses. Defendants again appeal the trial court’s

judgment.

                             II. Law and Analysis

                                  A. Remittitur

              In the first assignment of error, defendants argue the trial court

abused its discretion by reversing its prior remittitur of Cruz’s economic damages

because the reinstatement of Cruz’s economic damages exceeded the scope of this

court’s mandate in Cruz I, which simply required the trial court to apply the four-

part test for remittitur set forth in Wightman, 86 Ohio St.3d 431, 715 N.E.2d 546.

Defendants contend that because this court in Cruz I did not expressly overturn any
of the visiting judge’s factual findings, those findings were binding on the court on

remand.

              A motion for remittitur challenges the weight of the evidence. Cruz I,

2017-Ohio-4176, 92 N.E.3d 143, at ¶ 85, citing Austin v. Chukwuani, 8th Dist.

Cuyahoga No. 104590, 2017-Ohio-106, ¶ 19. An appellate court reviews a trial

court’s ruling on a motion for remittitur for an abuse of discretion. Id. at ¶ 86, citing

Shepard v. Grand Trunk W. RR. Inc., 8th Dist. Cuyahoga No. 92711, 2010-Ohio-

1853, ¶ 81. An abuse of discretion may be found where a trial court “‘applies the

wrong legal standard, misapplies the correct legal standard, or relies on clearly

erroneous findings of fact.’” Id., quoting Thomas v. Cleveland, 176 Ohio App.3d 401,

2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th Dist.).

               In Cruz I, we found that the trial court abused its discretion by failing

to apply the correct the legal standard to a request for remittitur because it failed to

apply the test articulated in Wightman. Id. at 87-90. However, we also could not

“discern from the court’s decision that it even considered the criteria.” Id. at ¶ 88.

In other words, we determined that the trial court failed to make factual findings

necessary for application of the Wightman test. Id. at ¶ 87-88.

              Moreover, we found that “nothing in the record demonstrates that

Cruz consented to remittitur in lieu of a new trial.” Id. at ¶ 89. A plaintiff’s consent

to a reduction in damages in lieu of a new trial is required for remittitur under the

Wightman test. See Wightman at 444. We, therefore, concluded that not only did

the trial court fail to apply the correct legal standard to a request for remittitur, the
trial court’s judgment also failed to make relevant factual findings from the record.

Id. at ¶ 88. And since the trial court’s factual findings were incomplete, it would

have been nonsensical to require the trial court to be limited to them on remand.

Therefore, the trial court was not bound by the factual findings in its August 20, 2015

judgment entry granting the motion for remittitur.

              Having determined that the trial court was not bound by factual

findings in its prior judgment granting remittitur, we now turn to whether the trial

court abused its discretion in reinstating Cruz’s economic damages. Before ordering

a remittitur, a trial court must find that “(1) unliquidated damages are assessed by a

jury, (2) the verdict is not influenced by passion or prejudice, (3) the award is

excessive, and (4) the plaintiff agrees to the reduction in damages.” Wightman, 86

Ohio St.3d 431 at 444, 715 N.E.2d 546; see also Harris v. Mt. Sinai Med. Ctr., 116

Ohio St.3d 139, 2007-Ohio-5587, 876 N.E.2d 1201, ¶ 39. “The denial of a motion for

remittitur is not erroneous unless the award is so excessive as to appear to be the

result of passion or prejudice on the part of the jury, or unless the amount awarded

is excessive and against the manifest weight of the evidence.” Sarka v. Love, 8th

Dist. Cuyahoga No. 85960, 2005-Ohio-6362, ¶ 27. Reversing a jury’s damages

award is only appropriate if the award is “so disproportionate as to shock reasonable

sensibilities.” Id., quoting Jeanne v. Hawkes Hosp. of Mt. Carmel, 74 Ohio App.3d

246, 598 N.E.2d 1174 (10th Dist.1991).

              The issue here is whether the trial court should have remitted the

jury’s award of $75,000 in economic damages on Cruz’s intentional infliction of
emotional distress claim. Cruz alleged that she suffered emotional distress that

impaired her earning capacity as a result of the defendants’ conduct. “The measure

of damages for impairment of earning capacity is the difference between the amount

which the plaintiff was capable of earning before [her] injury and that which [s]he

is capable of earning thereafter.” Hanna v. Stoll, 112 Ohio St. 344, 353, 147 N.E. 339

(1925). Economic damages must be established by substantial evidence to allow a

jury to determine the amount of damages with reasonable certainty. Id.; see also

Andler v. Clear Channel Broadcasting, Inc., 670 F.3d 717, 726 (6th Cir.2012).

However, “[b]ecause predictions about future earning potential are necessarily

somewhat speculative, an exact calculation of what the plaintiff could have earned

but for the injury is not required[.]” Id. at 726, citing Hanna. See also Gateway

Consultants Group, Inc. v. Premier Physicians Ctrs., Inc., 8th Dist. Cuyahoga No.

104014, 2017-Ohio-1443, ¶ 30 (Damages may be reasonably estimated.). In Andler,

the court explained:

      The damages are awarded for loss of earning power, not simply loss of
      earnings. The proper focus is thus what the injured plaintiff could have
      earned over the course of her working life without the injury versus
      what she will now earn, not what she earned or will earn in any given
      year. [Hanna v. Stoll, 112 Ohio St. 344,147 N.E. 339] (plaintiff must
      show that “the amount of wages [he] will be capable of earning over his
      working life after his injury is less than the amount of wages he was
      capable of earning over his working life before his injury”).
      Accordingly, the fact that a plaintiff earns a higher annual salary after
      an injury than she did prior to the injury does not bar her from
      recovering for loss of earning capacity. See, e.g., Taylor v. Freedom
      Arms, Inc., [5th Dist. Muskingum No. CT2008-0071, 2009-Ohio-6091]
      at *3; 2 Stein on Personal Injury Damages § 6.9 (“A plaintiff who, at
      the time of trial, is receiving higher wages than those which he or she
      was earning at the time of the injury, may nevertheless recover for
      impairment of earning capacity.”); D.E. Ytreberg, Annotation,
      Sufficiency of Evidence, in Personal Injury Action, to Prove
      Impairment of Earning Capacity and to Warrant Instructions to Jury
      Thereon, 18 A.L.R. 3d 88, §2[b] (1965 & Supp. 2011) (“[P]roof that
      earnings increased or remained the same between the time of injury
      and the time of trial does not necessarily bar a recovery for impairment
      of earning capacity. * * *.). In such situations, the plaintiff can still
      recover if she can show that she would have earned even more over the
      course of her working life if she had not been injured.

               Although Cruz was unemployed at the time of her injury, she had

recently graduated from the School and was due to be placed with a family through

the Placement Agency. Placement with a client-family would have increased her

future earnings. Cruz testified, however, that as a result of mental distress she

experienced following the defendants’ conduct, she was unable to earn more than

$10,000 per year in the four years following the defendants’ retaliation against her

despite consistent efforts to find employment. She also stated that the salary for a

nanny who had graduated from the School and was placed through the Placement

Agency fell within of range of $28,000 to $40,000, plus benefits. (Tr. 2245, 2208-

2210.) Cruz explained that it was difficult for her to work because she suffered from

anxiety and depression as a result of the defendants’ conduct, which diminished her

day-to-day functioning, including her capacity to function in school and at work.

Therefore, there was competent, credible evidence establishing that Cruz suffered

lost earning capacity during the four years between the incidents giving rise to this

case and the time of trial.

              And, the award of $75,000 was not excessive; it represented less than

$20,000 per year for four years, which is below the average salary range for a full-
time nanny. Moreover, as this court found in Cruz I, there is no evidence that Cruz

consented to remittitur in lieu of a new trial, as required by the Wightman test

before a trial court may grant remittitur.     Therefore, the trial court properly

concluded that remittitur was not warranted based on the evidence in the record.

              The first assignment of error is overruled.

                                B. Attorney Fees

             In the second assignment of error, defendants argue the trial court

abused its discretion by reinstating seven-eighths (7/8) of plaintiffs’ lodestar

amount because it disregarded the contingency fee agreement between plaintiffs

and their counsel. They also contend the trial court’s award of attorney fees

erroneously contradicts the prior judge’s “well-grounded legal and factual

conclusions.” (Appellants’ brief at 19.) However, as was the case with the prior

judge’s findings regarding remittitur, the trial court on remand was not bound by

the factual findings set forth in the trial court’s August 28 and September 29, 2015

judgment entries.

              Although attorney fees are generally not awarded to the prevailing

party to litigation in Ohio, they may be conferred as an element of compensatory

damages with a proper award of punitive damages. Neal-Pettit v. Lawman, 125

Ohio St.3d 327, 2010-Ohio-1829, 928 N.E.2d 421, ¶ 16; Galmish v. Cicchini, 90 Ohio

St.3d 22, 35, 734 N.E.2d 782 (2000).

              As previously stated, a trial court conducts a two-step analysis when

awarding attorney fees. Bittner, 58 Ohio St.3d at 145, 569 N.E.2d 464. The trial
court must first multiply the number of hours reasonably expended on the litigation

by a reasonable hourly rate. Id. The trial court may then modify that amount by

application of the reasonableness factors listed in Prof.Cond.R. 1.5(a). Id. (Applying

the predecessor to Prof.Cond.R. 1.5(a).) Those factors include:

      (1) the time and labor required, the novelty and difficulty of the
      questions involved, and the skill requisite to perform the legal service
      properly;

      (2) the likelihood, if apparent to the client, that the acceptance of the
      particular employment will preclude other employment by the lawyer;

      (3) the fee customarily charged in the locality for similar legal services;

      (4) the amount involved and results obtained;

      (5) the time limitations imposed by the client or by the circumstances;

      (6) the nature and length of the professional relationship with the
      client;

      (7) the experience, reputation, and ability of the lawyer performing the
      services; [and]

      (8) whether the fee is fixed or contingent.

Prof.Cond.R. 1.5(a)(1) through (8). The trial court has the discretion to determine

which factors to apply and in what manner the factors will affect the amount of fees

awarded. Bittner at 146.

              Despite defendants’ argument to the contrary, we did not affirm the

prior judge’s legal or factual conclusions regarding the attorney fees award in Cruz

I, except perhaps for Pattakos’s hourly rates since they were, and remain,

undisputed. We found that the trial court abused its discretion by deviating from the
lodestar amount based solely on the contingency fee agreement without

consideration of any of the other factors set forth in Prof.Cond.R. 1.5(a). Cruz I,

2017-Ohio-4176, 92 N.E.3d 143, at ¶ 105.          We specifically stated that “[n]o

consideration was given to the other six relevant factors as they pertained to this

four-year litigation that resulted in a 26-day jury trial involving substantial evidence

and testimony.” Id. at ¶ 103. In other words, the trial court’s findings were

incomplete, and the trial court on remand was well within its discretion to consider

other evidence in the record when analyzing the other relevant factors pursuant to

this court’s mandate in Cruz I.

              Defendants nevertheless argue that the trial court’s June 7, 2019 post-

remand order awarding attorney fees failed to consistently and logically apply the

other seven factors outlined in Prof.Cond.R. 1.5. For example, defendants contend

the trial court erroneously cited a jury verdict of $329,750, which defendants claim

“grossly exaggerates the actual compensatory and punitive damages rendered

against defendants-appellants.” (Appellant’s brief at 22.)

              Appellants do not dispute that the jury awarded $329,750 in damages;

they contend the court’s reference to this amount was erroneous because the prior

judge reduced the jury verdict to $194,066.76. (Appellants’ brief at 22.) However,

the prior judge reduced the jury’s verdict when it granted a remittitur, which was

subsequently reinstated.     Although the jury’s verdict was also reduced by the

statutory caps on damages, the court cited the original $329,750 verdict to

demonstrate that counsel obtained a substantial award on behalf of his clients. We,
therefore, find nothing erroneous about the court’s mention of the jury verdict in its

discussion of attorney fees.

              Defendants argue the trial court erroneously stated that “Attorney

Pattakos spent an estimated 1,122 hours on this case.” They again contend this

figure “disregards [the prior judge’s] previous factual determination that Pattakos

reasonably spent just 1,000 hours on the case.” (Appellants’ brief at 22.) However,

defendants take this statement out of context. Pattakos submitted to the court that

he conservatively estimated spending 1,122 hours on the case. (June 7, 2019

judgment entry at 11.) The trial court rejected the 1,122 hours and, like the prior

judge, found that 1,000 hours was a reasonable estimate of Pattakos’s time, after

excluding time spent on issues that did not contribute to the jury’s verdict. We,

therefore, find nothing erroneous about the trial court’s observation that Pattakos

submitted a request for compensation for 1,122 hours of work.

              Finally, defendants argue that the trial court’s June 7, 2019 judgment

entry “incorrectly states that Prof.Cond.R. 1.5(a)(3), which requires courts to

consider “‘the fee customarily charged in the locality for similar legal services,

mitigates in favor of providing the full lodestar fee in this case.’” (Appellants’ brief

at 22, quoting Prof.Cond.R. 1.5(a)(3).) They assert this finding is “contradicted by

[the prior judge’s] earlier factual conclusion that ‘Mr. Pattakos’s recovery under the

contingency fee contract [wa]s consistent with community practices in tort cases of

this sort.’” (Appellants’ brief at 22, quoting August 28, 2015 judgment entry at 7.)

However, the trial court on remand agreed with the prior judge that Pattakos’s
contingency fee agreement was a factor weighing in favor of reducing the attorney

fee award. But instead of focusing exclusively on that one factor, the court on

remand considered that factor along with the seven other factors set forth in

Prof.Cond.R. 1.5(a) and determined that the attorney fee award should be reduced

by one-eighth of the lodestar amount since the contingency fee agreement was the

only factor weighing in favor of a reduction.

              With respect to the other seven factors set forth in Prof.Cond.R. 1.5(a),

the trial court considered the fact that the case involved over four years of pretrial

litigation and culminated in a 26-day jury trial. Prior to trial, plaintiffs’ counsel

participated in 17 depositions and defended six summary judgment motions.

Although the legal issues were not novel, the court found that the magnitude of the

work involved in this employment retaliation case outweighed any reduction in fees

that might have been warranted by the mundane nature of the issues. The court

noted that the length and complexity of the litigation required skilled counsel, and

that counsel obtained a considerable jury verdict as a result of intensive efforts.

Thus, the court found that the first seven factors listed in Prof.Cond.R. 1.5(a)(1)

weighed in favor of maintaining the full lodestar amount and the last factor,

regarding the existence of a contingency fee agreement, weighed in favor of a

reduction. The record supports all of the trial court’s findings. We, therefore, find

no abuse of discretion in the trial court’s judgment awarding attorney fees to
Pattakos for the 1,000 hours of work he generated during the trial phase of the

proceedings.2

                The second assignment of error is overruled.

                          C. Co-Counsel’s Attorney Fees

                In the third assignment of error, defendants argue the trial court

abused its discretion in awarding attorney fees to the Chandra Law Firm.

Defendants argue that Pattakos performed the majority of the work at trial and that

the Chandra Law Firm was merely substituted for previous co-counsel, whom the

prior judge determined did not materially contribute to plaintiffs’ success at trial.

Defendants also contend there was no evidence in the record regarding the

reasonableness of the Chandra Law Firm’s fees.

                We review a trial court’s determination as to the reasonableness of

attorney fees for an abuse of discretion. Bittner, 58 Ohio St.3d at 146, 569 N.E.2d

464. As previously stated, a trial court abuses its discretion if it ‘“applies the wrong

legal standard, misapplies the correct legal standard, or relies on clearly erroneous

findings of fact.”’ Shepard, 8th Dist. Cuyahoga No. 92711, 2010-Ohio-1853, at ¶ 81,

quoting Thomas, 176 Ohio App.3d 401, 2008-Ohio-1720, 892 N.E.2d 454, at ¶ 15.

                In order to permit meaningful appellate review of the attorney fee

award, the trial court must “state the basis for the fee determination.” Bittner at

146. “If a trial court’s decision awarding attorney fees lacks sufficient explanation,



       2 As discussed in the fourth assignment of error, Pattakos is not entitled to recover
appellate attorney fees.
an appellate court will reverse the award and remand the matter for the trial court

‘to further elucidate its analysis.’” Bales v. Forest River, Inc., 8th Dist. Cuyahoga

No. 107896, 2019-Ohio-4160, ¶ 22, quoting Calypso Asset Mgt., L.L.C. v. 180

Indus., L.L.C., 2019-Ohio-2, 127 N.E.3d 507, ¶ 29 (10th Dist.).

              The party seeking an award of attorney fees bears the burden of

demonstrating the reasonableness of the requested fees. Bales at ¶ 19, citing

Nordquist v. Schwartz, 7th Dist. Columbiana No. 11 CO 21, 2012-Ohio-4571, ¶ 22

(“The requesting party bears the burden of proving evidence of any hours worked

that would be properly billed to the client, proving the attorney’s hourly rate, and

demonstrating that the rate is reasonable.”). Thus, in determining whether the

number of hours worked were reasonable for purposes of the first step of the

lodestar calculation, the trial court must exclude any time the attorney

“‘unreasonably expended,’ i.e., attorney time that is duplicative, unnecessary or

excessive given the tasks performed.” Id. at ¶ 20.

              There is no steadfast rule that the “reasonableness” of attorney’s hours

or hourly rate must be established by expert testimony. Cleveland v. CapitalSource

Bank, 8th Dist. Cuyahoga No. 103231, 2016-Ohio-3172, ¶ 13, citing Joseph G.

Stafford & Assocs. v. Skinner, 8th Dist. Cuyahoga No. 68597, 1996 Ohio App. LEXIS

4803, 23 (Oct. 31, 1996) (recognizing a line of cases that permits a trial court to

determine reasonable attorney fees without independent expert testimony).

              However, the mere submission of an attorney’s itemized bill is

insufficient to establish the reasonableness of the amount of work billed. Bolek v.
Miller-McNeal, 8th Dist. Cuyahoga No. 103320, 2016-Ohio-1383, ¶ 12, citing United

Assn. of Journeymen & Apprentices of the Plumbing & Pipe Fitting Industry, Local

Union No. 776 v. Jack’s Heating, Air Conditioning & Plumbing, Inc., 3d Dist.

Hardin No. 6-12-06, 2013-Ohio-144, ¶ 25.

              Attorneys sometimes present expert testimony to establish that the

hours charged were reasonable given the facts of the case even though expert

testimony is not required. See, e.g., Hawkins v. Miller, 11th Dist. Lake No. 2011-L-

036, 2011-Ohio-6005, ¶ 28 (affirming award of attorney fees where expert testified

to the amount of time and hourly rate charged); Whitaker v. Kear, 123 Ohio App.3d

413, 424-425, 704 N.E.2d 317 (4th Dist.1997) (affirming trial court’s finding that

evidence was sufficient to prove reasonableness of fee request where expert testified

to the reasonableness of the time spent on the litigation). In other cases, attorneys

present testimony from other individuals to corroborate the attorney’s self-serving

testimony that the fee request is reasonable. See, e.g., Koblentz & Koblentz v.

Summers, 8th Dist. Cuyahoga No. 94806, 2011-Ohio-1064, ¶ 14 (affirming award of

attorney fees where both an attorney from the plaintiff’s law firm and a third-party

attorney testified to the nature of the proceedings).

              Regardless of whether the party requesting attorney fees offers expert

testimony, the party must produce evidence demonstrating that the hours expended

on the case were necessary and that the rates are comparable to those in the

community for similar services performed by attorneys of a similar level of skill.
United Assn. of Journeymen & Apprentices of the Plumbing & Pipe Fitting Industry

at ¶ 20.

              In July 2015, the Chandra Law Firm submitted affidavits to the trial

court describing the professional experience of each member of the firm, describing

the hourly rates of each of the firm’s attorneys, and comparing their rates to those

of other attorneys in the Cleveland area who perform similar work. The affidavits

also authenticated invoices documenting the hours that members of the firm spent

on the trial and posttrial motions in July and August 2015. In one of the affidavits,

Attorney Subodh Chandra averred that “[a]ll of the identified tasks and cost

expenses were factually related to, and reasonably calculated to result in, maintain,

enforce, and advance, the success that plaintiffs Ms. Cruz and Ms. Kaiser have

enjoyed in this matter.” However, nowhere did anyone explain how the work

described in the time entries listed in the invoices was necessary and not duplicative

of other work. And, Chandra, who obviously has an interest in having his own hourly

rates accepted, described the hourly rates charged by other attorneys in the

community without any corroborating evidence from those attorneys or anyone

else.

              Moreover, only Attorney Pattakos testified about the hours he

personally spent on the case at the hearing on the merits of the motion for attorney

fees in 2015. Although plaintiffs offered the testimony of an expert witness, the

expert only testified as to the reasonableness of Attorney Pattakos’s fees. Attorney

Pattakos also described his professional experience prior to the trials in this case and
gave detailed accounts of his work in order to establish the reasonableness of his

hours and hourly rate. Because he testified at the hearing, the trial court could

assess his credibility. No member of the Chandra Law Firm testified to, or explained

why, the number of hours they billed were reasonable or why the work described in

the invoices was necessary.

               The trial court’s June 7, 2019 judgment entry breaks down the

attorney fees into hours worked and hourly rates for several attorneys and paralegals

within the Chandra Law Firm. However, the order contains no analysis regarding

the reasonableness of the number of hours worked or whether the work was

necessary and not duplicative of other work. The only analysis of the fees was

limited to a reduction in the hourly rate of a paralegal on grounds that she billed

twice the amount billed by co-counsel’s previous paralegal.

               Although Attorney Chandra testified, by way of affidavit in 2015, that

all of the work itemized in the invoices was “reasonably calculated to result in * * *

plaintiffs’ * * * success,” his self-serving affidavit is not sufficient to establish that

the hours worked on the case were necessary and not duplicative of other work.

Indeed, there are questionable entries in the submitted invoice. For example, there

is no explanation as to the need for billing $1,400 for drafting a postverdict motion

to pierce the corporate veil, which was denied by the court. The motion obviously

did not contribute to plaintiffs’ success since it was denied. Counsel also billed $630

on February 2, 2016, for 2.10 hours of “responding to Plain Dealer inquiry on

sanctions ruling, review press and comments. Communicate with potential amici
* * * .” There is no explanation as to how this entry, and others like it, was related

to plaintiffs’ success in the trial court.

               The trial court failed to explain how or why the hours billed by the

Chandra Law Firm were necessary and reasonable. The trial court’s judgment

merely recites the number of hours each attorney expended on the case, multiplies

that number by the hourly rates submitted by counsel, and baldly concludes that

“[t]he hourly rates for the attorneys and law clerks at the Chandra Law Firm [were]

reasonable in light of the evidence presented.” (June 7, 2019 judgment entry at 7.)

Therefore, trial court’s June 7, 2019 judgment entry lacks sufficient explanation as

to why the hours billed by members of the Chandra Law Firm were necessary and

reasonable.

               The third assignment of error is sustained.

                           D. Fees for Postverdict Work

               In the fourth assignment of error, defendants argue the trial court

abused its discretion in awarding plaintiffs’ counsel’s posttrial request for attorney

fees.

               In general, a trial court lacks jurisdiction to award attorney fees

expended on appeal while defending a judgment. Jay v. Massachusetts Cas. Ins.

Co., 5th Dist. Stark No. 2009CA00056, 2009-Ohio-4519, ¶ 13. However, the Ohio

Supreme Court has carved out an exception to this general rule and held that an

aggrieved party may recover appellate attorney fees when his cause of action
involves certain remedial statutes. Klein v. Moutz, 118 Ohio St.3d 256, 2008-Ohio-

2329, 888 N.E.2d 404, ¶ 16-17.

              In Klein, plaintiffs-tenants sued their defendant-landlord under R.C.

5321.16(C), the Landlord-Tenant Act, alleging that he failed to timely return their

security deposit. The trial court awarded the tenants damages under the statute, but

denied their request for attorney fees. Id. at ¶ 4. The appellate court reversed the

trial court’s judgment denying attorney fees and remanded the case to the trial court

to make a reasonable award of attorney fees. On remand, the trial court awarded

the tenants’ trial-level attorney fees, but denied their request for appellate attorney

fees. Id.

              On appeal, the Ohio Supreme Court reversed the judgment denying

an award of appellate attorney fees. Id. at ¶ 13. The court explained that an

aggrieved tenant could recover appellate attorney fees while seeking the return of a

wrongfully withheld deposit because an important objective of R.C. 5321.16 is to

ensure that an aggrieved tenant bears no expense in the recovery of a wrongfully

withheld deposit. Id. The court acknowledged that other appellate courts have had

allowed awards of appellate attorney fees under “other remedial statutes” such as

the Consumer Sales Practices Act, Ohio’s Lemon Law, and civil rights actions

brought pursuant to 42 U.S.C. 1983. Id. at ¶ 15.

              Since Klein, courts have declined to award appellate attorney fees in

cases that did not involve remedial statutes. For example, in Jay, 5th Dist. Stark No.

2009CA00056, 2009-Ohio-4519, the Fifth District declined to award appellate
attorney fees even though a jury awarded punitive damages on a bad faith insurance

claim because the plaintiff’s claim was not based on a remedial statute. Id. at ¶ 11.

The court in Jay explained:

      A thorough reading of Klein reveals that the Supreme Court’s decision
      to permit a trial court to determine appellate fees was meant to be read
      in harmony with statutory provisions that permit such an award; it was
      not meant to be liberally construed so as to apply to any determination
      of appellate fees and costs, as Jay argues, nor was it intended to create
      a new road of jurisdiction back to the trial court where one had not
      previously existed for appellants acting under a common law cause of
      action. Specifically, the Klein Court stressed that permitting a trial
      court to award attorney fees for causes of action brought under a
      remedial statute “furthers an important objective of the statute,” that
      is, ensuring that a prevailing party need not incur the expense
      defending the judgment on appeal. Klein at ¶ 17. Furthermore, the
      Court based its conclusion in part on the absence of anything in the
      Landlord-Tenant Act “limit[ing] assessment of costs * * * to a trial
      court.” Id. at ¶ 16. Thus, the Court expressly relied on the terms of the
      statute in making its decision. The Court reiterated that its decision
      was rooted in the statute when it expressed the need to act consistently
      with other appellate decisions “authorizing trial courts to assess
      attorney fees incurred on appeal to a prevailing plaintiff under other
      remedial statutes.”

(Emphasis added.) Id. at ¶ 15.

              The Fifth District went on to recognize that portions of the analysis in

Klein discussing the “cost savings” and “judicial efficiencies” that are achieved by

allowing trial courts to award appellate attorney fees could extend beyond remedial

statutes and apply to common law causes of action. Id. at ¶ 13. The Fifth District

nevertheless declined to extend Klein’s holding beyond the assessment of fees

generated during litigation involving remedial statutes. Id., citing Brown v.

Guarantee Title & Trust/ARTA, 5th Dist. Fairfield No. 98CA10, 1998 Ohio App.
LEXIS 5108, 7 (Oct. 13, 1998) (concluding that an insured was not entitled to

appellate attorney fees incurred on appeal to defend her judgment against an insurer

and observing that such an award would mean “the end to this litigation [would be]

nowhere in sight.”).

              The Ninth District also declined to extend the holding in Klein beyond

the realm of remedial statutes. See Lafarciola v. Elbert, 9th Dist. Lorain No.

08CA009471, 2009-Ohio-4615. In Lafarciola, plaintiff-property owners sued a

builder and other defendants for damages resulting from construction and

excavation on an adjoining parcel of land.       The jury awarded compensatory,

punitive, and statutory damages pursuant to R.C. 901.51. The jury also awarded

attorney fees in conjunction with the punitive damages. The builder appealed, but

eventually paid the judgment and the appeal was dismissed. The owners filed a

supplemental request for attorney fees to cover expense of fees incurred for the

appeal. The trial court denied the request for appellate attorney fees, and the owner

appealed. In affirming the trial court’s denial of appellate attorney fees, the Ninth

District observed that the “American rule” generally prohibits the prevailing party

from recovering attorney fees in the absence of statutory authorization. Id. at ¶ 14,

citing Sorin v. Bd. of Edn. of Warrensville Hts. School Dist., 46 Ohio St.2d 177, 179,

347 N.E.2d 527 (1976). And, in accordance with the Fifth District’s decision in Jay,

the Ninth District explained:

      While Ohio courts have traditionally recognized an exception that
      allows an aggrieved party to recover attorney fees for work performed
      at the trial court level pursuant to an award of punitive damages, this
      Court declines to extend that exception to allow a prevailing party to
      recover attorney fees for work performed at the appellate level. As the
      Supreme Court of Ohio acknowledged in Sorin, a move away from a
      deeply rooted policy regarding the awarding of attorney fees is best left
      as a matter of legislative concern.

Id. at ¶ 14, citing Sorin at 179-180.

               We agree with the sound reasoning articulated in Jay and Lafarciola

that Ohio law does not permit recovery of appellate attorney fees except in cases

involving remedial statutes. Plaintiffs’ claims were not based on any remedial

statute. Plaintiffs are, therefore, not entitled to recovery of attorney fees generated

in defending their judgment.

               The fourth assignment of error is sustained.

               The trial court’s judgment is affirmed in part, reversed in part and

remanded to the trial court to (1) deduct the appellate portion of attorney fees

awarded to Pattakos, and (2) to conduct additional analysis of the fees requested by

the Chandra Law Firm in order to explain how the requested attorney fees were

reasonable and necessary to plaintiffs’ success at trial.

      It is ordered that appellee and appellant share costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, ADMINISTRATIVE JUDGE

SEAN C. GALLAGHER, J., and
KATHLEEN ANN KEOUGH, J., CONCUR